Simmons, C. J.
The facts will be found in the official report. Under these facts we are clearly of the opinion that the court below committed no error in holding the accused guilty. The first proposition announced in the syllabus is fully sustained by the reasoning in the case of Thrower v. State, 117 Ga. 753. The opinion in that case shows what a gaming-house is, and what is necessary to constitute the offense of keeping and maintaining one. Learned counsel for the plaintiff in error did not combat the soundness of the decision in Thrower’s case, but undertook to show that it did not control the present case, because the indictment in the present case alleged that the money was hazarded in the house, while the evidence showed that, inasmuch as the offer to bet had to be telegraphed to New Orleans and accepted there before it became a bet, there was no hazarding of money in this State, but the hazarding, if any, was in New Orleans. While the authorities generally hold, that, if an offer to bet is made in one State to a person residing in another State, the bet is consummated in.the State where accepted and not in the State in which the offer is made, we think that this rule is not applicable under the *187statute under which this indictment was found. The decisions cited by counsel for the plaintiff in error are upon statutes .which forbid betting, and under which it is held that an offer to bet made in one State and acceptance by k person in another State is not a violation of the betting laws of the State in which the offer is made. The accused in the present case was not indicted for betting or for keeping a place in which bets were made, but for keeping and' maintaining a gaming-house. The distinction between betting and keeping a gaming-house is pointed out in the able opinion of Lamar, J., in Thrower’s case, supra. The offense of keeping a gaming-house may be committed where a person keeps a house in which people congregate for the purpose of betting, even if the betting done is not itself a violation of law. In this State it is not a penal offense to bet on a horse-race; but if a man keeps a house in which persons congregate for this purpose, he is guilty of maintaining a gaming-house.
Coming to the facts of this particular case as to the hazarding of money, while we think it was unnecessary to make this allegation in the indictment, still, in our opinion, the facts fully sustain it. When a man desired to make a bet, he filled out an application to be telegraphed to Roots in New Orleans, and at the same time handed in the amount of money he wished to risk on the horse selected. This money was received by Jones' or one of his agents. So far as appears from the record, the applicant never received any notice, before the race was run, as to whether his bet was accepted or rejected. After the race was over, the result of the race was announced, and another agent of Jones, in the same house, paid the winnings to those who had won. Where the bet was lost, the money which had accompanied the application was deposited by Jones to the credit of Roots. Under this state of facts we think that the money was hazarded in the house in question. The bettor deposited it there, and lost it if he failed to win, or regained it if he did win. The whole transaction as to the money took place in this house. This was- the very object for which the house was kept. It was of itself an invitation to the people to go to that place and make their offers to bet, depositing their money with the proprietor of the house. While there is no law in this State to punish the bettors, there is a .law for the punishment of the proprietor of such a house in which people can *188meet daily to bet on horse-races and hazard their money thereon. The money was not sent to New Orleans. It was placed in the keeping of the accused, and he kept it if the bettor lost, or repaid it, together with the winnings, if the bettor won. It is clear to our minds that the money was hazarded in the house kept by Jones. The fact that Roots had the right to reject or accept an offer to bet makes no difference. The proof shows that he did accept bets from several of the witnesses, or at least that they were paid or not according to the result of the race. It seems to us that the whole system was a mere device or sham to evade the criminal law upon this subject, — an effort to evade based upon a technical definition of the word “ betting,” and an artificial distinction as to where the bet was consummated. As was once said by Judge Bleckley, “It is something easier for an offender to baffle the dictionary than the Penal Code; for the former is perplexed with verbal niceties and shades of meaning, while the latter grasps in a broad, practical way at the substantial transactions of men.” Judgment affirmed.

All the Justices concur.